       Case 1:13-cv-02581-PKC-JLC Document 431 Filed 04/30/20 Page 1 of 2

                                                                                            4/30/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
CBF INDUSTRIA DE GUSA S/A, et al.,                             :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
         -v-                                                   :   13-CV-2581 (PKC) (JLC)
                                                               :
AMCI HOLDINGS, INC., et al.,                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

      The Court will hold a conference by telephone on May 7, 2020 at 2:30 p.m. to
address Defendants’ April 17, 2020 objections to the production of documents
requested by Plaintiffs pursuant to the Forensic Protocol Order (Dkt. Nos. 426, 429)
and Plaintiffs’ motion to compel (Dkt. Nos. 428, 430). Counsel should contact
chambers using the Court’s conference line, (877) 873-8017 (Access Code: 5277586).
The Court will arrange for a court reporter to transcribe the conference.

      In preparation for and while engaging in the teleconference, please follow
these guidelines:

    1. Use a landline whenever possible, and speak via a handset or headset, rather
       than speakerphone.
    2. Identify yourself each time you speak.
    3. Be mindful that, unlike in a courtroom setting, interrupting can render both
       speakers unintelligible.
    4. Mute your line when not speaking to eliminate background noise and prevent
       interruptions.
    5. Avoid voice-activated systems that don’t allow a speaker to know when
       someone else is trying to speak and they cut off the beginning of words.
    6. As a court reporter is expected to be on the line, ask the judge to confirm that
       the reporter is present and can hear all participants.
    7. If you hear beeps or musical chimes, that means someone has either joined or
       left the conference. Ask the judge to clarify that the court reporter has not
       lost the line.

In advance of the conference, and in light of the parties’ submissions, the Court
directs the parties to further meet and confer to see if they can resolve or at least
                                                        1
     Case 1:13-cv-02581-PKC-JLC Document 431 Filed 04/30/20 Page 2 of 2



narrow some of the issues presented. In particular, the Court directs the parties to
further consider the de-duplication issue as it appears to be a subject not fully
discussed by counsel (and their contractors). In its preliminary review of the
parties’ submissions, the Court believes there may well be additional documents in
the outstanding document collection that should be produced, but is also mindful of
a potential burden that could be imposed in such a production. Thus, the Court
encourages the parties to do their best to see if they can find some common ground
and strike a balance between their respective all or nothing positions. Of course,
the Court will resolve any disputes that the parties cannot settle on their own.

      SO ORDERED.

Dated: April 30, 2020
       New York, New York




                                          2
